Citation Nr: 1730148	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-03 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York

 
THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and cannabis abuse.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel






INTRODUCTION

The Veteran had active service from January 2002 to September 2004, when he was retired due to service connected disability, including a below the right knee leg amputation.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which continued a 70 percent rating for PTSD with major depressive disorder and cannabis abuse.

In February 2014, the Board remanded the case for additional development and it now returns for further appellate review.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Board notes that while the Veteran has previously received TDIU, a June 2011 rating decision discontinued entitlement to TDIU effective June 6, 2011, as the Veteran's service-connected disabilities then had a combined evaluation of 100 percent, as they still do.  Accordingly, a claim for TDIU is not before the Board.


FINDINGS OF FACT

1.  At the time of the February 2010 rating on appeal, the Veteran was assigned a 70 percent schedular disability rating for PTSD effective from October 2004 to February 2008; a 100 percent rating for his PTSD due to his hospitalization from February 2008 to May 1, 2008; a 70 percent schedular evaluation for PTSD from May 1, 2008 to August 6, 2008; a 100 percent evaluation due to his hospitalization for PTSD from August 6, 2008 to December 1, 2008; and a 70 percent schedular evaluation thereafter.  

2.  From May 1, 2008 to August 5, 2008, the Veteran continued to receive inpatient treatment at a VA medical center for his service-connected PTSD with major depressive disorder and cannabis abuse.

3.  From December 1, 2008, the Veteran's service-connected PTSD with major depressive disorder and cannabis abuse has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking or mood, due to such symptoms including: depressed mood, chronic sleep impairment, situational anxiety, flattened affect, disturbance of motivation, difficulty in establishing effective work and social relationships, difficulty in adapting to stressful circumstances, impaired impulse control, vivid nightmares, low self-esteem, avoidance behaviors, and social isolation; it has not been manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  From May 1, 2008 to August 5, 2008, the criteria for a temporary total rating for PTSD with major depressive disorder and cannabis abuse due to hospital treatment have been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 4.29 (2016).

2.  From December 1, 2008, the criteria for a rating in excess of 70 percent for PTSD with major depressive disorder and cannabis abuse have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was provided pre-adjudication notice in October 2008 regarding how to substantiate the claim for increased rating for PTSD.  The Veteran was also told how VA would assist him in obtaining additional relevant evidence and how VA determines the effective date and disability rating.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).

In the present case, the Board finds that the duty to assist has been fulfilled.  The Veteran's service treatment records and VA treatment records have been obtained.  He has also been examined (in October 2008, January 2015, and June 2016).  The reports of those examinations, taken together with other evidence of record, contain descriptions of impairment sufficient for the proper evaluation of his disability.  There is no suggestion on the current record that there is any other evidence outstanding.  As such, no further development action is required.

Finally, in February 2014, the Board remanded the case and directed the AOJ to schedule the Veteran for a VA examination.  The AOJ did so and readjudicated the issue on appeal in a March 2017 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran received a temporary total rating under 38 C.F.R. § 4.29 for the periods February 19, 2008 through April 30, 2008 and August 6, 2008 through November 30, 2008; otherwise his service-connected PTSD has been rated as 70 percent disabling for the entire appeal period under 38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD).  The Veteran contends that this rating does not accurately depict the severity of his condition.  The Board notes that any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Here, because DC 9411 contemplates the Veteran's diagnosis of PTSD and his psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126 (a).

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  In the instant case, the Veteran's claim was certified to the Board in June 2013 and, as such, the DSM-IV applies to his claim.

In this regard, the Board notes that the DSM-5 removed reference to Global Assessment of Functioning (GAF) scores.  However, as the DSM-IV governs the Veteran's claim, such scores are relevant to the evaluation of his PTSD.  A GAF score is another component considered to determine the entire disability picture for the Veteran.  The GAF scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)).

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter, 8 Vet. App. at 242- 244.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Finally, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. §4.29.  Subject to the provisions of paragraphs (d), (e), and (f) of § 4.29, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29 (a).

III. Facts 

Historically, the RO granted service connection for PTSD in August 2004 and assigned a 70 percent rating effective October 1, 2004, the day after the Veteran's separation from service.  He filed his current claim for an increased rating in September 2008.  A temporary total rating was assigned for the periods February 19, 2008 through April 30, 2008 and from August 6, 2008 through November 30, 2008 under 38 C.F.R. § 4.29.  The February 2010 rating decision currently on appeal continued the 70 percent rating.  

The Board acknowledges that the Veteran has also been diagnosed with major depressive disorder and cannabis abuse during the appeal period.  Because the June 2016 VA examiner opined that it is not possible to differentiate what symptoms are attributed to the diagnoses of PTSD and depressive disorder, the Board will consider all of the Veteran's psychiatric symptoms in rendering an evaluation for PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

For the reasons discussed below, the Board finds that the Veteran was hospitalized for PTSD treatment from February 2008 to November 2008.  The RO assigned a 100 percent rating from February 19, 2008 - April 30, 2008 and from August 6, 2008 - November 30, 2008 under 38 C.F.R. § 4.29.  The Board finds that a temporary total rating under 38 C.F.R. § 4.29 is warranted for the period from May 1, 2008 through August 5, 2008 as well.  Thus, the temporary total rating would extend from February 19, 2008 to November 30, 2008.  From December 1, 2008, a 70 percent rating is warranted.  

The pertinent evidence includes VA treatment records dated from February 2008 to January 2017, VA examination reports dated October 2008, January 2015, and June 2016, and statements from the Veteran.

In February 2008, the Veteran was admitted to the hospital for suicidal behavior that included overdosing on medication.  At that time, he endorsed a several week history of depressed mood, irritability, hyperphagia, and recurrent suicidal ideation.  

In April 2008, he moved to a residential PTSD inpatient treatment program, where he remained until November 2008.  He attended group therapy wherein he reported at a May 2008 session that he felt abject hopelessness and aloneness, which led to his overdose.  In a May 2008 treatment note from the program, the Veteran recounted recent episodes of anger and feelings of "rage," and noted a desire to work on becoming more in touch with himself.  In another May 2008 note, a VA therapist noted that the Veteran had appeared to have a "breakthrough" during group therapy wherein he "seized the opportunity to further his goal of allowing others to see his pain rather than hiding it with humor [or] rage."  

In June 2008, he recounted fears of helplessness as it pertained to an upcoming surgery on his lower right extremity, which was amputated after a traumatic helicopter crash in service in November 2003 in which he witnessed others die.  He discussed his struggle with feelings of self-worth and survivor's guilt.  He remarked on the shame he felt about his amputated leg, and the sentiment that he was unlovable and undeserving of happiness.  

Over a number of sessions in July 2008, the Veteran denied suicidal or homicidal ideation, impulse, or intent, and denied hopelessness.  He exhibited no signs of hallucinations, delusions, or any impairment in reality testing.  He appeared alert, with fair and recent and remote memory, and no impairment in concentration.  However, a July 2008 treatment note reflects marked anxiety and internal struggle the Veteran experienced regarding the impending surgical correction of his left leg stump.  He was given a prescription for medication to treat anxiety and panic disorder.

Upon discharge from residential PTSD treatment on November 19, 2008, the Veteran was calm and showed mild anxiety appropriate to the tasks ahead.  Insight and judgment were fair, and he exhibited no psychotic symptoms.  

A January 2009 PTSD screen was positive, and a depression screen was negative.  The Veteran reported having little interest or pleasure in doing things several days a week, and feeling down, depressed, or hopeless several days a week.

The Veteran and his spouse, with whom he had four children, divorced in February 2009.  Around this time, the Veteran relocated to Florida to attend college through the Wounded Warriors program.

He underwent a psychological diagnostic evaluation through VA in December 2009.  He appeared with a therapy dog, and reported having taken recent anger management classes.  He reported feeling socially isolated and was struggling to cope with his divorce.  He remarked that his father and a friend lived close by.  A GAF score of 51 was assigned.  

A February 2010 VA treatment note reports the Veteran's symptoms of: recurrent memories, thoughts, and images of his traumatic in service experiences, avoidance behaviors,  jumpiness, hypervigilance, difficulty concentrating, irritability, anger, difficulty sleeping, a sense of foreshortened future, distance, and loss of interest in activities.  He denied suicidal or homicidal ideation.

A January 2011 VA treatment note shows that the Veteran reported irritability and short-term memory issues, and reported difficulty falling asleep, which he related to family grief and the loss of the family life he had prior to his combat trauma.  He denied thoughts of self harm.  His GAF score was 53.

In April 2011, the Veteran reported increased irritability, anger, and frustration.  He noted that coworkers noticed his anger. 

A July 2011 treatment note reflects the Veteran's feelings of grief, loss, and isolation.  He described sleep issues and his feelings of anger and struggle to hold back angry outbursts.  He denied suicidal ideation.

In September 2011, the Veteran stated he was depressed and irritable.  He endorsed a sense of worthlessness, inanition, and social withdrawal, but not suicidal or homicidal ideation.  His affect was anxious, his speech was fluent, and he was oriented and attentive.

In October 2011, the Veteran reported feeling "absolutely worthless," and endorsed feelings of anger, irritability, insomnia, and frustration.

A November 2011 VA treatment note reflected the Veteran's denial of suicidal or homicidal ideation.  He endorsed symptoms of irritability and dysphoria.  He presented as cooperative, attentive, and oriented, with no evidence of cognitive impairment.  There was no psychotic thought content.

In January 2012, the Veteran reported a mood of "general malaise."  He endorsed symptoms of irritability, exhaustion, anger, and low motivation.  He denied suicidal or homicidal ideation.  His speech was normal and fluent; he was oriented with no evidence of cognitive impairment.    

In April 2012, the Veteran reported that he was doing "reasonably well," and remarked that his mood had been dysphoric and irritable.  He denied suicidal ideation.  He was cooperative, attentive, and oriented.  His speech was fluent, with no dysphasia.  He denied suicidal or homicidal ideation.  His GAF score was 50. 

At an August 2012 treatment session, the Veteran reported increased isolation and anger.  He denied suicidal ideation.  

The Veteran reported at a psychotherapy session in September 2012 that his mood was still "sad," but that he was less prone to irritability, angry outbursts, and social withdrawal.  He denied suicidal ideation and reported sleeping five to seven hours per night.  His psychiatrist reported that he was doing "comparatively well for him," while remaining "highly symptomatic."  He attended a separate sleep consultation in September 2012 after reporting insomnia.  Effects were low energy and fatigue, irritable mood, and decreased concentration.  On examination, he was noted to have normal speech, affect, and thought content, with fair insight/judgment, and an anxious and depressed mood.  

In October 2012, he was assigned a GAF score of 40.  He denied suicidal ideation and described his overall mood as "50/50."  He presented as cooperate, attentive, oriented, anxious, and relatively upbeat.  He denied suicidal or homicidal ideation.  At another October 2012 session, a GAF score of 45 was assigned.

In November 2012, the Veteran reported feelings of sadness and loneliness.  He denied suicidal or homicidal ideation.

In December 2012, the Veteran reported experiencing unstable moods, anger, and intrusive memories.  He stated his goal was to reduce anger and depression, and avoid painful emotions.  Physically, the VA psychologist observed the Veteran to be appropriately groomed, pleasant, cooperative, with good eye contact, normal speech, mood "up and down," and thought process logical and linear.  He denied suicidal or homicidal ideation.  His GAF score was 45.

Over multiple January 2013 treatment sessions, the Veteran reported a reduction in anxiety and a stabilized mood.  In February 2013, the Veteran reported an improved mood.  In all sessions throughout the period, he was alert and oriented, casually dressed, appropriately groomed, pleasant, cooperative, maintained good eye contact, and demonstrated normal speech as to rate, rhythm, and volume.  He denied suicidal or homicidal ideation, as well as auditory or visual delusions.

In June 2013, the Veteran attended prolonged exposure therapy.  He was alert and oriented with no evidence of psychosis, or suicidal or homicidal ideation.

At a September 2013 VA treatment session, the Veteran noted substantially reduced PTSD symptoms and reflected on his increased ability to be in crowded, public places, as well as his markedly diminished anger and irritability.  He described ongoing feelings of detachment from others and intermittent periods of depression.  His GAF score was 55.  He noted feeling increasingly depressed during an October 2013 VA treatment session, causing him to disengage with others, and from activities.  

In January 2014, the Veteran appeared at his psychotherapy session as alert, oriented, pleasant, and cooperative.  His speech was normal as to rate, rhythm, and volume.  His mood was depressed and affect consistent.  His thought process was logical and linear.  He denied suicidal or homicidal ideation.  In February 2014, he discussed depression resulting from job stress.  In May 2014, he reported increased sadness and depression, which he linked to life circumstances, including the improved relationship he was forming with his children which caused him to miss them even more.  He described work stress and strained relationships.  In June 2014, he reported everything as being "real good," despite his continued depression.  He said his anger was under control, and he denied suicidal ideation.

A July 2014 VA treatment note showed that the Veteran continued to struggle with crowds, public events, and stress, as well as insomnia and migraines.  His mood was serious yet pleasant and he was alert and oriented.  His speech was clear and coherent.

In August 2014, the Veteran expressed experiencing frequent anxiety with unrealistic beliefs.  Coping strategies included using "safety statements," and focusing on breathing.  He noted that marijuana was a coping mechanism, but it was his goal to stop using.  He denied intrusive combat memories but reported difficulty falling asleep due to ruminative worry.  He described situational anxiety, avoidance behaviors, and increased isolation due to a fear of being unsafe.  He exhibited low self-esteem, expressing a desire to "feel normal."

A September 2014 VA treatment note showed that the Veteran was adequately groomed, had a full affective range, had an unremarkable thought content, organized thought processes, and no indication of suicidal ideation or plan.  He discussed his goals of focusing on low self-esteem and tendency to isolate, which he linked to his early family life, wherein he lacked a stable support system.  

An October 2014 VA treatment note showed that the Veteran's mood was "gray and blah," with an unremarkable thought content and organized thought processes.  There was no indication of suicidal ideation.  He expressed wanting to stop his marijuana use.  

In December 2014, the Veteran indicated that he wasn't "doing well."  He expressed significant dissatisfaction with his mood, finding himself easily angered and moody.  He told his psychiatrist that "life sucks."  He recounted his disappointment at not being allowed to see his children over Christmas.  

The Veteran underwent a VA examination in January 2015.  The examiner diagnosed PTSD, cannabis abuse, and a personality disorder, not otherwise specified (NOS), and noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran had symptoms productive of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  

On physical examination, the Veteran presented as casually dressed, verbal, outgoing, and well animated.  His mood was normal with no evidence of current irritability, moodiness, hostility, or anger, despite his history.  His thinking was focused and nonpsychotic.  

In March 2015, the Veteran reported "surges of rage," expressing that he wasn't happy, and "overreacting about everything."  

In April 2015, the Veteran reported frequent, vivid nightmares.  In May 2015, he requested a larger dosage of medication from his VA psychiatrist.  The psychiatrist noted the Veteran's progress in terms of anger, moodiness, and irritability.  At both sessions, his cognition was intact, his thinking focused, and he did not appear helpless, hopeless, or depressed.

In October 2015, the Veteran's VA psychiatrist observed that the Veteran had continued to make progress regarding anger, moodiness, and irritability as a result of his medications.  He reported that the Veteran appeared stable.  His thinking was focused and nonpsychotic.  He was verbal, outgoing, and animated.

At a January 2016 treatment session, the Veteran was observed to be doing "very well," and did not show any evidence of distress or anger.  

The Veteran underwent another VA examination in June 2016.  The examiner noted that the Veteran had occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported part-time employment and said that he could not tolerate more than that.  He reported having to be counseled on one occasion at work regarding his "people skills."  He also reported that he was no longer engaged in psychotherapy sessions with VA, and that he continued using marijuana daily to control his headaches.

The examiner observed the Veteran to be cogent and engaging, as well as somewhat callous and sarcastic.  He was noted to be capable of managing his own financial affairs.

In August 2016, the Veteran expressed satisfaction with his medication regimen and noted he had recently switched employment.  He presented as verbal and outgoing without any symptoms of distress, irritability, moodiness, or depression. 

The Veteran underwent a suicide prevention risk assessment in November 2016.  It noted his past suicide attempt.  It was also noted that he had hope for the future, knew how to access supportive resources, and used positive coping skills and problem solving skills.  It was determined that he had a low risk level.

January 2017 psychotherapy VA treatment notes document the Veteran's stated depression due to winter.  At his sessions, he did not show distress, irritability, moodiness, helplessness, hopelessness or depression.  His thinking was focused, organized and nonpsychotic.  Judgment, insight, and cognition were intact.  
 
IV. Analysis

Other than the Veteran's periods of VA hospitalization for PTSD from February 19, 2008 to April 30, 2008 and August 6, 2008 to November 30, 2008, during which he was compensated by virtue of a temporary total rating under 38 C.F.R. § 4.29, the Veteran has been in receipt of a 70 percent schedular rating for PTSD since October 1, 2004, the date service connection was granted.

After a careful review of all the evidence of record pertinent to the applicable time period at issue, the Board finds that the most persuasive evidence of record supports the award of a temporary total rating from May 1, 2008 through August 5, 2008, under 38 C.F.R. § 4.29, and a 70 percent rating from December 1, 2008.  

In this regard, the Veteran was admitted for acute psychiatric treatment in February 2008 after a suicide attempt.  He was discharged in April 2008 and accepted into a PTSD residential treatment program, where he remained until November 19, 2008.

The RO reinstated his 70 percent rating from May 1, 2008 to August 5, 2008, on the basis that upon his discharge from acute psychiatric treatment in April, he had an assigned GAF score of 55 reflecting moderate symptoms.  Moreover, he underwent inpatient surgery for his right leg below the knee amputation, and spent time in a hospital unit other than his residential PTSD unit.  Nevertheless, the Board finds, however, that a temporary total rating is warranted for that period for his PTSD as well.  The Veteran continued to receive psychiatric treatment.  He continued to take prescribed medication to address his anxiety and panic disorder symptoms.  In June 2008, he expressed feelings of hopelessness as they pertained to his upcoming surgery.  He engaged in group therapy.  In July, he reported internal anxiety and struggle.  Throughout this period, treatment records reflect that he remained hospitalized.  While the hospitalization was in part for his leg surgery, PTSD treatment did not cease.  Accordingly, the Board finds that a temporary total rating is warranted for the period from May 1, 2008 through August 5, 2008.  38 C.F.R. § 4.29.

The Board reiterates that a temporary total rating is in effect for the period from August 6, 2008 through November 30, 2008.  

As of December 1, 2008, the Board finds that a rating in excess of 70 percent is not warranted.  In this regard, for such period, the Veteran's PTSD with major depressive disorder and cannabis abuse has been manifested by occupational and social impairment with deficiencies in most areas, due to psychiatric symptomatology, to include depressed mood, chronic sleep impairment, situational anxiety, flattened affect, disturbance of motivation, difficulty in establishing effective work and social relationships, difficulty in adapting to stressful circumstances, impaired impulse control, vivid nightmares, low self-esteem, avoidance behaviors, and social isolation; without more severe manifestations that more nearly approximate total occupational and social impairment.  

In this regard, the examinations conducted in January 2015 and June 2016, as well as the many VA treatment notes from early 2009-2017, reflect improvement in the Veteran's PTSD symptomatology, and the resulting social and occupational impairment.  Absent his suicide attempt in early 2008, VA treatment records are silent for suicidal ideation.  Notably, his social and occupational function improved over the years.  Though he underwent great distress as related to his February 2009 divorce, as of his June 2016 VA examination he was living with a girlfriend.  VA treatment records document that he has made significant progress in establishing a bond with his children.  Moreover, though he has alleged that employment has posed a challenge, as of June 2016, he maintained part time employment.  

Consequently, for the period beginning December 1, 2008, as the Veteran does not demonstrate more severe psychiatric symptomatology, with resulting total occupational and social impairment, indicative of that contemplated by a 100 percent rating, such an increased rating is not warranted.

His VA treatment records, spanning nearly ten years, indicate that following the Veteran's traumatic suicide attempt and subsequent discharge from inpatient PTSD treatment, he has consistently been oriented to person, time, and place.  There is nothing in the record which suggests that he has ever suffered from hallucinations or delusions.  There is also nothing in the record suggesting that he has been unable to perform activities of daily living, that he requires personal monitoring for safety, or that he is incapable of maintaining personal hygiene.  To the contrary, his VA treatment records and VA examination reports have consistently noted his appropriate appearance and ability to maintain, albeit limited, employment and perform activities of daily living.  His June 2016 examination report noted that he could manage his financial affairs.  For these reasons, a 100 percent rating is not warranted after November 30, 2008.  38 C.F.R. §4.130.

The Board further notes that the evidence of record reflects that many of the symptoms noted above are not listed in the Rating Schedule.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula as they are not such of a severity or frequency to result in total occupational and social impairment.

The Board also notes that throughout the appeal period, the Veteran has been assigned multiple GAF scores ranging from 40 to 55.  As noted above, a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score, while not dispositive, is nevertheless probative insofar as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board finds that the ratings assigned herein are consistent with the Veteran's assigned GAF scores throughout the relevant period.

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that his PTSD has been productive of no more than occupational and social impairment with deficiencies in most areas for the appeal period as of December 1, 2008.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 114.  Accordingly, a 70 percent rating is warranted from December 1, 2008.

The Board acknowledges that the Veteran, in advancing this appeal, believes that his PTSD is more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's description of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD, and, as discussed above, has in fact awarded a higher rating for the period between May 1, 2008 and August 5, 2008, in light of the Veteran's hospitalization.  However, the Board finds that his symptomatology has otherwise been stable throughout each period on appeal.  Therefore, assigning additional staged ratings for such disability is not warranted.

Further, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claim for increased rating.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a temporary total rating due to hospitalization over 21 days, from May 1, 2008 to August 5, 2008 for PTSD with major depressive disorder and cannabis abuse, is granted.

Entitlement to a rating in excess of 70 percent for PTSD with major depressive disorder and cannabis abuse from December 1, 2008 is denied. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals















Department of Veterans Affairs


